 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 81 
In the House of Representatives, U. S.,

September 15, 2009
 
RESOLUTION 
Recognizing the importance and sustainability of the United States hardwoods industry and urging that United States hardwoods and the products derived from United States hardwoods be given full consideration in any program directed at constructing environmentally preferable commercial, public, or private buildings. 
 
 
Whereas hardwood trees grown in the United States are an abundant, sustainable, and legal resource, as documented by annually by the Forest Inventory and Analysis Program of the United States Forest Service; 
Whereas, despite development pressure and cropland needs, Department of Agriculture data show that the inventory of United States hardwood has more than doubled over the past 50 years; 
Whereas the Department of Agriculture reports that annual United States hardwood growth exceeds hardwood removals by a significant margin of 1.9 to 1, and net annual growth has exceeded removals continuously since 1952; 
Whereas the World Bank ranks the United States in the top 10 percent of all countries for government effectiveness, regulatory quality, and rule of law with respect to hardwood resources; 
Whereas United States hardwoods have been awarded the highest conservation crop rating available under the Department of Agriculture Environmental Benefits Index; 
Whereas United States hardwoods are net absorbers of carbon and are widely recognized to be critical to reducing the United States carbon footprint; 
Whereas United States hardwoods are a valuable raw material which, when utilized properly, provide an incentive for landowners to maintain their land in a forested condition rather than clearing the land for development or other alternative land use; 
Whereas United States hardwoods are a renewable resource and bio-based material; 
Whereas United States hardwoods are recyclable, and hardwoods used in construction can often be restored and reused in later construction; 
Whereas United States hardwoods are grown primarily in those States located along or east of the Mississippi River and in the Pacific Northwest, but, with a presence in every State, the hardwood industry is one of the major sources of economic activity and sustenance in many rural communities; 
Whereas United States hardwoods are grown by thousands of small family landowners who may harvest trees only once or twice in a generation; and 
Whereas United States hardwoods and the products derived from United States hardwoods are prized throughout the world as a superior and long-lasting building material: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes that United States hardwoods are an abundant, sustainable, and legal resource under the United States rule of law; and 
(2)urges that United States hardwoods and products derived from United States hardwoods should be given full consideration in any program directed at constructing environmentally preferable commercial, public, or private buildings. 
 
Lorraine C. Miller,Clerk.
